PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
      

                                                                                                     
In re Patent No.  9,469,328				:
Issued:      October 18, 2016				:  ON PETITION
Application No.:   14/708,984				:
Filing Date:     May 11, 2015				:
Attorney Docket No. LCAP101BUS			:

This is in response to the communication filed on October 22, 2020.

The record reflects that, on October 22, 2020, petitioner filed a communication stating:


[w]ith kindest regards I ask that this payment be accepted after the due date. The fax was initially sent on the due date on October 19, 2020 and it was only discovered today that it failed to properly send. Please advise.

Office records reveal that the subject patent issued on October 18, 2016, and that the 3.5 year maintenance fee was due finally by midnight on October 18, 2020. Office records do not reveal that the 3.5-year maintenance fee was received by midnight on October 18, 2020. The subject patent expired on October 19, 2020, accordingly.

To reinstate the subject patent, petitioner may consider filing a petition under 37 CFR 1.378(b) (form attached). A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted, and (3) payment of the petition fee under 37 CFR 1.17(m).  Applicant is informed that the USPTO holds $625.00, received on October 22, 2020, towards the satisfaction of the maintenance fee payment at 3.5 years (currently $500.00 for the micro-entity) and the fee under 37 CFR 1.17(m) for the petition under 37 CFR 1.1378(b) (currently $525.00)1. The petition must be accompanied by the remaining fee amounts that are due after the credit of $625.00.2
 
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
United States Patent and Trademark Office
Box 1450
Alexandria, VA 22313-1450


By facsimile:		(571)273-8300
Attn: Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.Questions regarding the maintenance fee schedule and amounts must be directed to the Maintenance Fee Division at (571) 272-6500.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Form/PTO/SB/66					


    
        
            
    

    
        1 37 CFR 1.378
        (a) The Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional. If the Director accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired, but will be subject to the conditions set forth in 35 U.S.C. 41(c)(2). 
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include:
         (1) The required maintenance fee set forth in §  1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        
        (c) Any petition under this section must be signed in compliance with §  1.33(b). 
        (d) Reconsideration of a decision refusing to accept a delayed maintenance fee may be obtained by filing a petition for reconsideration within two months of the decision, or such other time as set in the decision refusing to accept the delayed payment of the maintenance fee. 
        (e) If the delayed payment of the maintenance fee is not accepted, the maintenance fee will be refunded following the decision on the petition for reconsideration, or after the expiration of the time for filing such a petition for reconsideration, if none is filed.
        
        2 Petitioner is informed that fees are due in the amount that they are on the day the fee is paid. Petitioner is cautioned to consult the USPTO Fee Schedule to confirm that amounts for the 3.5-year maintenance fee and the petition fee prior to remitting the fees.